948 F.2d 1088
UNITED STATES of America, Appellee,v.Steve MILBOURN, d/b/a Grand Island Beauty School, Appellant.
No. 91-1109.
United States Court of Appeals,Eighth Circuit.
Nov. 25, 1991.

Appeal from the United States District Court for the District of Nebraska;  William Cambridge, U.S.D.C., Judge.
Richard Gee, Grand Island, Neb., argued, for appellant.
Robert Kokrda, Omaha, Neb., argued, for appellee.
ORDER
Before LAY, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and McMILLIAN, Circuit Judge.


1
This appeal arises from the district court's order that the defendant pay restitution in the amount of $194,865.30 for all losses incurred by financial institutions in a mail fraud scheme to which the defendant pled guilty on two counts which totalled $3,509.66 in losses.   On appeal the defendant asserts that restitution should be limited to the specific acts included in the counts to which the defendant pled guilty.   See United States v. Marsh, 932 F.2d 710 (8th Cir.1991) (citing Hughey v. United States, 495 U.S. 411, 110 S.Ct. 1979, 109 L.Ed.2d 408 (1990)).


2
On appeal the government has conceded error and requests the case be remanded to the district court to reduce the amount of restitution to be made to $3,509.66.


3
It is so ordered.